Citation Nr: 0922484	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-37 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 38 
U.S.C. Chapter 30 (the Montgomery GI Bill).

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The appellant had unverified active service from October 1983 
to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was remanded by the Board in August 2008 in order 
to provide the appellant with a personal hearing.  The 
appellant testified before the undersigned Acting Veterans 
Law Judge by means of video teleconferencing in April 2009.  
A transcript of the hearing is associated with the 
appellant's VA claims folder.  At that time the appellant 
submitted evidence directly to the Board along with a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
appellant's claim.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) the convenience of the Government after completing 
30 continuous months of active duty if the initial obligated 
period was 3 years of more; (5) involuntarily for convenience 
of the Government as a result of a reduction in force; or (6) 
for a physical or mental disorder not characterized as a 
disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty. 
38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042 
(2008).

The education folder which is currently before the Board does 
not include sufficient evidence to allow the Board to 
properly consider the claim.  The appellant contends he 
served on active duty in the United States Marine Corps from 
October 1980 to November 1989.  See the appellant's undated 
statement, received at the RO in December 2006.  However, 
this has not been verified.  Although in June 2006 the RO 
requested that the appellant submit a copy of his DD Form 
214, it does not appear that this was accomplished.  One 
computer printout suggests and entry on duty date in October 
1983 and a release from duty date in August 1986.  However, 
in conjunction with his personal hearing with the 
undersigned, the appellant submitted documents from the 
Commanding General of the 4th Marine Division dated in 1987 
concerning his approval of tuition assistance at Oklahoma 
Junior college, suggesting additional active duty service.  
Such should be verified.

Moreover, the appellant asserts that he is entitled to 
educational benefits based on his having been medically 
discharged from service in 1989.  See the April 2009 hearing 
transcript at page 10.  The Board is unable to verify this 
contention, as his service personnel records and service 
medical records are not associated with the educational 
folder.  The Board concludes that those records should be 
obtained before further appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appellant's complete 
service medical records, service personnel 
records, DD Form 214(s) and other related 
materials that document the dates and 
nature of the appellant's active and 
reserve service.  If a regular VA 
disability benefits claims file exists, 
that file should also be associated with 
the education benefits file.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the appellant's 
claim of entitlement to educational 
assistance benefits under 38 U.S.C. 
Chapter 30 (the Montgomery GI Bill).
If the benefit sought on appeal remains 
denied, provide the appellant with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



